DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by correspondence with Wes Austin (Attorney No. 54,749) on March 29, 2022.  


	
Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:


Listing of Claims:
1. (Currently Amended)  A method, comprising:
transmitting, by a network node, an uplink scheduling grant to a user equipment or downstream relay nodes served by the network node in a multi-hop backhaul network; 
before receiving scheduled uplink data from the user equipment or the downstream relay nodes, transmitting, by the network node to an upstream serving node providing a wireless backhaul connection in the multi-hop backhaul network, a scheduling request or other corresponding message based on buffer status, 
wherein the transmitting of the scheduling request or other corresponding message is based on the uplink scheduling grant transmitted to the user equipment or downstream relay nodes of the multi-hop backhaul network,
wherein the buffer status comprises an indicator to indicate an amount of data buffered in the network node and a predicted amount of data to be received in the future by the network node,
wherein the scheduling request or other corresponding message indicates which volume of data is for the amount of data actually buffered in the network node and which volume of data is for the predicted amount of data, and
wherein the predicted amount of data is based on the uplink scheduling grant transmitted to the user equipment or the downstream relay nodes served by the network node.

2. (Cancelled)

3. (Cancelled)

4. (Previously Presented)  The method as in claim 1, wherein the scheduling request or other corresponding message based on buffer status is sent to the serving node before receiving data from the user equipment or relay nodes served by the network node.

5. (Previously Presented)  The method as in claim 1, wherein the scheduling request or other corresponding message based on buffer status is transmitted using an upstream control channel or transmitted as a control information.

6. (Previously Presented)  The method as in claim 1, wherein the scheduling request or other corresponding message based on buffer status indicates receive time of uplink data scheduled by the network node.

7. (Previously Presented)  The method as in claim 1, wherein the scheduling request or other corresponding message based on buffer status is triggered when transmitting uplink scheduling grant to the user equipment or relay nodes served by the network node.

8. (Currently Amended)  An apparatus comprising:
at least one processor; and
at least one memory comprising computer program code,
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to:
transmit an uplink scheduling grant to a user equipment or downstream relay nodes served by the apparatus in a multi-hop backhaul network; 
before receiving scheduled uplink data from the user equipment or the downstream relay nodes, transmit, by the apparatus to an upstream serving node providing a wireless backhaul connection in the multi-hop backhaul network, a scheduling request or other corresponding message based on buffer status, 
wherein the transmitting of the scheduling request or other corresponding message is based on the uplink scheduling grant transmitted to the user equipment or downstream relay nodes of the multi-hop backhaul network,
wherein the buffer status comprises an indicator to indicate an amount of data buffered in the network node and a predicted amount of data to be received in the future by the apparatus,
wherein the scheduling request or other corresponding message indicates which volume of data is for the amount of data actually buffered in the network node and which volume of data is for the predicted amount of data, and
wherein the predicted amount of data is based on the uplink scheduling grant transmitted to the user equipment or the downstream relay nodes served by the apparatus.

(Cancelled)

(Cancelled)

(Previously Presented)  The apparatus as in claims 8, wherein the scheduling request or other corresponding message based on buffer status is sent to the serving node before receiving data from the user equipment or relay nodes served by the apparatus.

(Previously Presented)  The apparatus as in claim 8, wherein the scheduling request or other corresponding message based on buffer status is transmitted using an upstream control channel or transmitted as a control information.

(Previously Presented)  The apparatus as in claim 8, wherein the scheduling request or other corresponding message based on buffer status indicates receive time of uplink data scheduled by the apparatus.

(Previously Presented)  The apparatus as in claim 8, wherein the scheduling request or other corresponding message based on buffer status is triggered when transmitting uplink scheduling grant to the user equipment or relay nodes served by the apparatus.

(Currently Amended)  A computer program product comprising at least one non-transitory computer-readable storage medium having executable computer-readable program code portions stored therein, the computer-readable program code portions comprising:
		a program code portion configured to transmit, by the computer program product, an uplink scheduling grant to a user equipment or downstream relay nodes served by the computer program product in a multi-hop backhaul network; 
		before receiving scheduled uplink data from the user equipment or the downstream relay nodes, a program code portion is configured to transmit, by the computer program product to an upstream serving node providing a wireless backhaul connection in the multi-hop backhaul network, a scheduling request or other corresponding message based on buffer status, 
		wherein the transmitting of the scheduling request or other corresponding message is based on the uplink scheduling grant transmitted to the user equipment or downstream relay nodes of the multi-hop backhaul network,
wherein the buffer status comprises an indicator to indicate an amount of data buffered in the network node and a predicted amount of data to be received in the future by the computer program product,
wherein the scheduling request or other corresponding message indicates which volume of data is for the amount of data actually buffered in the network node and which volume of data is for the predicted amount of data, and
wherein the predicted amount of data is based on the uplink scheduling grant transmitted to the user equipment or the downstream relay nodes served by the computer program product.

(Cancelled)

(Cancelled)

(Previously Presented)  The computer program product of claim 15, wherein the scheduling request or other corresponding message based on buffer status is sent to the serving node before receiving data from the user equipment or relay nodes served by the computer program product.

(Previously Presented)  The computer program product of claim 15, wherein the scheduling request or other corresponding message based on buffer status is transmitted using an upstream control channel or transmitted as a control information.

(Previously Presented)  The computer program product of claim 15, wherein the scheduling request or other corresponding message based on buffer status indicates receive time of uplink data scheduled by the computer program product.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose t3elephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 39277.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Henry Baron/ 
Examiner, Art Unit 2462
 
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462